United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, PALMDALE POST
OFFICE, Palmdale, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1051
Issued: December 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 12, 2019 appellant, through counsel, filed a timely appeal from a February 5,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 As more
than 180 days has elapsed from the last merit decision, dated May 2, 2018, to the filing of this

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the February 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 3, 2016 appellant, then a 30-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 2, 2016 she injured her left ankle and bruised her left
elbow when she tripped and fell while in the performance of duty. OWCP accepted the claim for
a left ankle sprain and resolved contusion of the left elbow. Appellant stopped work on February 4,
2016 and underwent left ankle surgery on November 2, 2016. She returned to modified work on
February 24, 2017, but stopped work again on March 21, 2017. Appellant resumed her usual
employment on June 21, 2017. She stopped work again on August 31, 2017 and returned to fulltime modified employment on December 11, 2017.4
On February 20, 2018 Dr. Naim Kalhor, a podiatrist, noted that appellant had “severe
swelling and edema” on evaluation of the left lower extremity. In a work status note of even date,
he advised that he was treating her for a left ankle injury and that she could resume work after a
magnetic resonance imaging (MRI) scan.
In a March 5, 2018 progress report, Dr. Kalhor discussed appellant’s complaints of left
ankle pain, swelling, and edema. On examination he found loss of sensation on the third and fourth
digit of the left foot. Dr. Kalhor diagnosed Morton’s neuroma of the left foot, to rule out a tendon
rupture, and a left foot and ankle contusion. He found that appellant was unable to work due to
left ankle swelling/edema. In a work status report of even date, Dr. Kalhor indicated that she was
totally disabled from work.
An MRI scan of the left ankle dated March 10, 2018 revealed no acute abnormality, tendon
tear, or tenosynovitis.
On March 12, 2018 appellant filed a claim for compensation (Form CA-7) for disability
from work for the period February 20 to March 9, 2018.5 She continued to file Form CA-7 claims
for wage-loss compensation for total disability until June 2018.
In a March 22, 2018 state workers’ compensation form report, Dr. Stephen R. Greene, an
internist, diagnosed a left ankle sprain and found that appellant could resume modified
employment alternating sitting and standing. In a work status report of even date, he found that
3

5 U.S.C. § 8102 et seq.

4

Appellant’s restrictions included a driving route and walking no more than 20 minutes at a time intermittently.

5
By decision dated March 20, 2018, OWCP denied appellant’s claim for wage-loss compensation from
December 29, 2017 through January 3, 2018 and January 12 through 14, 2018.

2

she could not stand for over 50 percent of the time. In March 29, 2018 work status reports and
state workers’ compensation form reports, Dr. Greene determined that appellant could perform
sitting work only; however, he further indicated that she could stand no more than 75 percent of
the time, and perform intermittent walking up to 30 minutes per hour.
In a report dated April 9, 2018, Dr. Kalhor diagnosed a left ankle sprain, to rule out a tendon
rupture, and a contusion of the left foot and ankle.6 He reviewed the MRI scan, which he noted
showed scarring from the ligament rupture, but no tear. Dr. Kalhor advised that on February 20,
2018 appellant had informed him that she had experienced “another sprain while she was getting
off her truck and she had severe swelling and edema.” He took her off work beginning that date
“to avoid any chronic pain issues.” Dr. Kalhor indicated that appellant could return to work sitting
only.
By decision dated May 2, 2018, OWCP found that appellant had not established a
recurrence of disability beginning February 20, 2018 causally related to her February 2, 2016
employment injury. It noted that she had not submitted evidence supporting that the employing
establishment withdrew her modified employment beginning February 20, 2018. OWCP further
explained that the medical evidence of record did not establish that appellant was disabled from
work due to a material change or worsening of the accepted employment conditions.
Thereafter, appellant resubmitted numerous reports already of record, including progress
reports dated February 20, March 5, and April 9, 2018 from Dr. Kalhor, state workers’
compensation form reports dated March 5, 22, and 29, 2018, and work status reports from March
and April 2018. She additionally submitted medical evidence predating her claimed recurrence of
disability beginning February 20, 2018.
Appellant further submitted an April 9, 2018 state workers’ compensation form report from
Dr. Kalhor. Dr. Kalhor diagnosed a left ankle sprain and found that she could perform modified
employment.
In a report dated May 10, 2018, Dr. Kalhor evaluated appellant for left foot and ankle pain,
noting that she experienced swelling and edema with extensive standing and walking. He
diagnosed a left foot and ankle contusion, an unstable ankle and foot, and left foot edema.
Dr. Kalhor opined that appellant could work with restrictions of no prolonged standing or walking.
In a work status form of the same date, he found that she could intermittently walk as tolerated for
20 minutes.
In a May 17, 2018 employing establishment request for or notification of absence form,
appellant requested time off due to her accepted employment injury from May 7 to June 7, 2018,
noting that there was no work available. Her supervisor signed the form.
On June 7, 2018 Dr. Kalhor advised that appellant had numbness and pain in the third and
fourth digits extending to the ankle of the left foot. He noted that she was status post ligament

6

In work status reports dated April 9, 2018, Dr. Kalhor found that appellant could perform modified employment.

3

repair of the left ankle and diagnosed a left foot and ankle contusion and sprain. In a work status
form of even date, Dr. Kalhor provided the same work restrictions.
On June 16, 2018 appellant accepted a position as a modified city carrier at the employing
establishment.
Appellant submitted medical evidence addressing her current condition following her
return to work in June 2018.
On July 25, 2018 Dr. Kalhor performed a left ankle ligament repair, excision of an
osteochrondral lesion, and excision of scar tissue and tenosynovitic tissue.
In an October 24, 2018 report of telephone call (Form CA-110), appellant advised that she
had submitted her claims for compensation as there was no work available at the employing
establishment. In a statement of even date, she questioned why she had not received wage-loss
compensation beginning February 20, 2018. Appellant asserted that from February 20 to June 15,
2018 management had not provided her with work within her restrictions. She advised that she
had filed an Equal Employment Opportunity (EEO) complaint as she was not provided with
available work within her restrictions.
On January 25, 2019 appellant, through counsel, requested reconsideration. He asserted
that he was submitting a June 15, 2018 settlement agreement from the Equal Employment
Opportunity Commission (EEOC) not previously considered.
In a June 15, 2018 EEOC settlement agreement, the employing establishment agreed to
provide appellant with a temporary job as a lobby director beginning June 15, 2018 and ending
July 7, 2018 at which point it would conduct a search for a position within her updated work
restrictions.
By decision dated February 5, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

7
5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

4

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.8
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.9 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.10 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.11
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law nor did she advance a new and relevant legal argument not previously considered. On
reconsideration she contended that the employing establishment failed to provide her work within
her restrictions. OWCP, however, previously addressed whether appellant had established that the
employing establishment withdrew her modified employment. Consequently, appellant was not
entitled to a review of the merits based on the first or second above-noted requirements as she did
not show that OWCP erred in interpreting or applying the law nor did she advance a new and
relevant legal argument.12
The underlying issue on reconsideration is whether appellant has established that she
sustained a recurrence of disability beginning February 20, 2018 because either the employing
establishment withdrew her modified employment or she submitted sufficient medical evidence to
establish that she was disabled from her limited-duty work. On reconsideration she submitted a
form requesting absence from May 7 to June 7, 2018 due to her employment injury as there was
no work available. Appellant’s supervisor signed the form. She also submitted an EEOC
settlement agreement providing appellant with a temporary job as a lobby director beginning
June 15, 2018. The Board finds that this evidence addresses the underlying issue of whether
appellant sustained a recurrence of disability due to the employing establishment’s withdrawal of
8

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
9

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
10

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

11

Id. at § 10.608(b); Y.K., Docket No. 18-1167 (issued April 2, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
12

20 C.F.R. § 10.606(b)(3); see J.W., Docket No. 19-1795 (issued March 13, 2020).

5

her modified position. Consequently, it is relevant and pertinent new evidence and its submission
requires reopening of appellant’s claim for merit review pursuant to the third prong of section
10.606(b).13
The Board will therefore set aside OWCP’s February 5, 2019 decision and remand the case
for an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 2, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13
See M.E., Docket No. 20-0067 (issued October 15, 2020); C.H., Docket No. 17-1065 (issued
December 14, 2017).

6

